Citation Nr: 0214643	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-15 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left 
index finger injury.

(An issue of entitlement to service connection for low back 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1992 to August 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 RO decision which denied 
service connection for residuals of left index finger injury 
and for a low back disorder.

The present Board decision addresses the issue of service 
connection for residuals of a left index finger injury.  The 
Board is undertaking additional development on the issue of 
service connection for a low back disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.).  After giving the notice, obtaining 
additional evidence, and reviewing any response you may 
submit, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

A left index finger injury during service resolved without 
residuals, and the veteran does not currently have a 
medically diagnosed left index finger disability.



CONCLUSION OF LAW

Claimed residuals of a left index finger injury were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 &. Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1992 to August 
1999.  An in-service treatment report, dated in February 
1995, noted the veteran reported she had smashed her left 
hand on a steel box.  X-ray examination of the left hand 
revealed a normal study.  Subsequent service treatment 
reports are silent as to this condition.  A physical 
examination in May 1999 for upcoming service separation noted 
that the upper extremities were normal.  On an associated 
medical history form, the veteran reported that she fractured 
her left index finger four years earlier.

In September 1999, the veteran filed a claim seeking service 
connection for residuals of a left index finger injury.  In 
various statements she claimed she fractured the finger 
during service.

In November 1999, a VA examination was conducted.  The 
veteran gave a history of a fractured left index finger 
injury in 1994.  Current physical examination of the left 
index finger was normal.  X-ray examination of the left index 
finger revealed no bony deformity; the report noted that the 
fracture must have healed in anatomic position in alignment.  
The examination concluded with an impression of status post 
healed fracture of the left index finger without residual 
deformity.

Other post-service medical examination and treatment records, 
dated to 2001, do not indicate a left index finger 
disability.


II.  Analysis

The veteran is claiming service connection for residuals of a 
left index finger injury.
Through correspondence, the RO rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate her claim.  
All pertinent identified medical records have been obtained, 
and a VA examination has been provided.  The Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's 1992-1997 active duty service medical records 
reveal she was seen once in 1995 for a reported left hand 
injury, and X-rays were normal.  At a 1999 examination for 
upcoming service separation, the veteran gave a history of 
previously fracturing the left index finger, although the 
upper extremities were normal on objective examination.  A 
post-service VA examination in 1999 noted the left index 
finger was entirely normal on physical examination and X-ray 
study.  

The evidence indicates that any injury to the left index 
finger in service, including a fracture or not, did not 
result in any chronic disability.  Regardless of injury or 
disease in service, one requirement for service connection is 
competent evidence of the current existence of the claimed 
disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  The 
competent medical evidence establishes that the veteran does 
not currently have a left index finger disability, and thus 
there is no basis for service connection.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left index finger 
injury is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

